Exhibit 10.1

RESTRICTED STOCK AGREEMENT

          THIS AGREEMENT (the “Agreement”), entered into as of the Grant Date
(as defined in paragraph 1), by and between the Participant (as defined in
paragraph 1) and Corus Bankshares, Inc. (the “Company”);

WITNESSETH THAT:

          WHEREAS, the Company maintains the 2006 Stock Option Plan (the
“Plan”)), which is incorporated into and forms a part of this Agreement, and the
Participant has been selected by the committee administering the Plan (the
“Committee”) to receive a restricted stock award (the “Award”) under the Plan as
set forth in this Agreement;

          NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

          1.          Terms of Award.  The following terms used in this
Agreement shall have the meanings set forth in this paragraph 1:

(a)

The “Participant” is [name].

 

 

(b)

The “Grant Date” is [grant date].

 

 

(c)

The number of “Covered Shares” shall be [number of shares] shares of Stock.

Other terms used in this Agreement are defined pursuant to paragraph 11 or
elsewhere in this Agreement.

          2.          Award.  Subject to the terms of this Agreement and the
Plan, the Participant is hereby granted the number of Covered Shares set forth
in paragraph 1. 

          3.          Vesting of Covered Shares.  The Covered Shares will remain
outstanding and unvested until they are vested or forfeited in accordance with
this paragraph 3.  The Participant will become vested in each Installment shown
on the following schedule on the Vesting Date applicable to that Installment
(provided that the Participant’s Date of Termination has not occurred before
that Vesting Date).

--------------------------------------------------------------------------------




INSTALLMENT

 

VESTING DATE APPLICABLE TO
INSTALLMENT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

20% of Covered Shares

 

One-year anniversary of Grant Date

20% of Covered Shares

 

Two-year anniversary of Grant Date

20% of Covered Shares

 

Three year anniversary of Grant Date

20% of Covered Shares

 

Four year anniversary of Grant Date

20% of Covered Shares

 

Five year anniversary of Grant Date

Notwithstanding the foregoing provisions of this paragraph 3, vesting of the
Covered Shares shall be subject to the following:

(a)

Death.  If the Participant’s Date of Termination occurs by reason of the
Participant’s death, the Participant’s estate shall become vested in all of the
Covered Shares.

 

 

(b)

Disability.  If the Participant’s Date of Termination occurs by reason of
Disability, and the Participant survives until the two-year anniversary of such
Date of Termination, all of the Covered Shares that have not vested as of the
Date of Termination will be forfeited as of such two-year anniversary.  If the
Participant’s Date of Termination occurs by reason of Disability, and the
Participant dies before the two-year anniversary of the Date of Termination,
then all of the Covered Shares not vested as of the Date of Termination will
become vested as of the date of death.

 

 

(c)

Change in Control.  If a Change in Control occurs on or before the Date of
Termination, the Participant shall become vested in all of the Covered Shares.

Upon the Participant becoming vested in all or a portion of the Covered Shares,
the Participant will own such shares free of all restrictions otherwise imposed
by this Agreement.  Except as otherwise provided in this paragraph 3, as of the
Participant’s Date of Termination, the Participant will forfeit any Covered
Shares that have not vested on or before that date.

          4.          Deposit of Covered Shares.  Each certificate issued in
respect of the Covered Shares granted under this Agreement shall be registered
in the name of the Participant and, prior to the date on which the shares are
vested or forfeited, in the discretion of the Committee, may be held by the
Company or a Subsidiary or deposited in a bank designated by the Committee. 
After the Grant Date and before the date, if any, on which the Participant
becomes vested in the Covered Shares, the certificates evidencing the unvested
Covered Shares may be imprinted with the following legend in the discretion of
the Committee:

 

“The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Corus Bankshares, Inc.
Equity Award and Incentive Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in an agreement dated _____________.  A copy
of the Plan, such rules and procedures, and such agreement may be obtained from
the Secretary of Corus Bankshares, Inc.”

2

--------------------------------------------------------------------------------




          5.          Dividend and Voting Rights.  The Participant shall not be
entitled to vote the Covered Shares before the date, if any, on which the
Participant becomes vested in the Covered Shares.  The Participant shall be
entitled to receive any dividends paid with respect to the Covered Shares that
become payable with respect to record dates occurring on or after the Grant Date
and before the date, if any, in which the Participant has forfeited the Covered
Shares.  No dividends shall be payable to or for the benefit of the Participant
for Covered Shares with respect to record dates occurring before the Grant Date,
or with respect to record dates occurring on or after the date, if any, on which
the Participant has forfeited those Covered Shares.

          6.          Forfeiture for Certain Gross Negligence or Misconduct. The
Committee may cancel any unvested Covered Shares if the Company is required to
prepare an accounting restatement due to material noncompliance with financial
reporting requirements under securities laws and the Committee, in its
discretion, determines that a material contributing factor to the noncompliance
was gross negligence or willful misconduct of the Participant.

          7.          Withholding.  The grant and vesting of Shares under this
Agreement are subject to withholding of all applicable taxes.  At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of Shares (i) which the Participant already
owns, or (ii) to which the Participant is otherwise entitled under the Plan;
provided, however, that Shares described in this clause (ii) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income).

          8.          Transferability.  Covered Shares may not be sold,
assigned, transferred, pledged or otherwise encumbered (other than as designated
by the Participant by will or by the laws of descent and distribution) until the
Participant is vested in the Shares and the Shares are delivered to the
Participant. 

          9.          Securities Laws. The Covered Shares shall not be delivered
to the Participant if and to the extent the Company determines that such
transfer would violate applicable state or Federal securities laws or the rules
and regulations of any securities exchange or market on which the Stock is
traded.  If the Company makes such a determination, it shall use all reasonable
efforts to obtain compliance with such laws, rules and regulations.  In making
any determination hereunder, the Company may rely on the opinion of counsel for
the Company.  If, by reason of the foregoing restrictions, Shares may not be
transferred, the Company shall settle the Award by a payment of cash having a
value equal to the value of the Shares three business days prior to the cash
payment.

3

--------------------------------------------------------------------------------




          10.        83(b) Election.  The Participant shall not be permitted to
make an election pursuant to section 83(b) of the Internal Revenue Code of 1986,
as amended, with respect to this Award.

          11.        Definitions.  For purposes of this Agreement, the terms
used in this Agreement shall be subject to the following:

(a)

“Change in Control” has the meaning set forth in section 2.1(e) of the Plan.

 

 

(b)

“Date of Termination.”  The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

 

(c)

“Disability” has the meaning set forth in section 2.1(j) of the Plan.

 

 

(d)

“Stock” or “Shares” means the common stock of the Company.

Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.

          12.        Heirs and Successors.  This Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business.  If any rights exercisable by the Participant or benefits deliverable
to the Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.  The “Designated Beneficiary” shall be the beneficiary
or beneficiaries designated by the Participant in a writing filed with the
Company in such form and at such time as the Company shall require.  If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

4

--------------------------------------------------------------------------------




          13.        Administration.  The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan.  Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding
on all persons.

          14.        Plan Governs.  Notwithstanding anything in this Agreement
to the contrary, the terms of this Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

          15.        Not An Employment Contract.  The Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the terms of such Participant’s employment or other service at any
time.

          16.        Notices.  Any written notices provided for in this
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax or overnight courier, or by postage
paid first class mail.  Notices sent by mail shall be deemed received three
business days after mailing but in no event later than the date of actual
receipt.  Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, at the
Company’s principal executive office.

          17.        Fractional Shares.  In lieu of issuing a fraction of a
share of Stock resulting from an adjustment of the Award pursuant to paragraph
4.2(d) of the Plan or otherwise, the Company will be entitled to pay to the
Participant an amount equal to the fair market value of such fractional share.

          18.        Amendment.  This Agreement may be amended by written
agreement of the Participant and the Company, without the consent of any other
person.

          IN WITNESS WHEREOF, the Participant has executed this Agreement, and
the Company has caused these presents to be executed in its name and on its
behalf, all as of the Grant Date.

 

CORUS BANKSHARES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Robert J. Glickman

 

Its:

President & CEO

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[name of participant]

5

--------------------------------------------------------------------------------